Exhibit 10.5

EXECUTION COPY

ASSUMPTION AND AFFIRMATION AGREEMENT (this “Assumption and Affirmation
Agreement”) dated as of February 4, 2008, among Intelsat (Bermuda), Ltd., a
Bermuda exempted company (the “Borrower”), Intelsat Jackson Holdings, Ltd., a
Bermuda exempted company (the “Successor”), Intelsat, Ltd. (the “Parent
Guarantor”), Intelsat Subsidiary Holding Company, Ltd., Intelsat Holdings LLC,
Intelsat LLC, Intelsat Global Sales & Marketing Ltd., Intelsat USA Sales Corp.,
Intelsat USA License Corp., Intelsat Global Service Corporation and Intelsat UK
Financial Services Ltd. (collectively, the “Subsidiary Guarantors”, and together
with the Parent Guarantor, the “Guarantors”) and Bank of America, N.A., in its
capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS the Borrower and the Parent Guarantor have heretofore executed and
delivered to the Administrative Agent a $1,000,000,000 Senior Unsecured Credit
Agreement (as amended, supplemented or otherwise modified, the “Credit
Agreement”) dated as of February 2, 2007, and the Subsidiary Guarantors have
heretofore executed and delivered to the Administrative Agent a Guarantee dated
as of February 2, 2007 providing for the guarantee of the Borrower’s obligations
under the Credit Agreement and the Loans;

WHEREAS, on the date hereof, the Borrower has transferred certain of its assets
and liabilities to the Successor (the “Transfer”);

WHEREAS Section 10.10 of the Credit Agreement provides that in connection with
the Transfer, the Successor is required to execute and deliver to the
Administrative Agent a document pursuant to which the Successor expressly
assumes all of the obligations of the Borrower under the Credit Agreement and
the Loans on the terms and conditions set forth herein;

WHEREAS Section 10.10 of the Credit Agreement provides that in connection with
the Transfer, the Successor is required to be a corporation, partnership or
limited liability company organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof,
under the laws of the jurisdiction of organization of the Borrower or under the
laws of Bermuda or any country that is a member of the European Union;

WHEREAS the Successor is incorporated under the laws of Bermuda;

WHEREAS Section 10.10 of the Credit Agreement provides that in connection with
the Transfer the Borrower is required to cause the Guarantors to execute and
deliver to the Administrative Agent a document pursuant to which each Guarantor
shall confirm that its guarantee shall apply to the Successor’s obligations
under the Credit Agreement and the Loans;

WHEREAS pursuant to Section 10.11 of the Credit Agreement, concurrently with the
Transfer in accordance with or permitted by Section 10.10 of the Credit
Agreement, the Successor shall succeed to and be substituted for, and may
exercise every right and power of, the Borrower under the Credit Agreement with
the same effect as if such Successor had been named as the Borrower in the
Credit Agreement, and the Borrower shall thereby be released of its obligations
under the Credit Agreement and the Loans;



--------------------------------------------------------------------------------

WHEREAS in accordance with Section 14.1(a)(ii) of the Credit Agreement, the
parties hereto desire to amend the Credit Agreement as described below; and

WHEREAS pursuant to Section 14.1(a)(ii) of the Credit Agreement, the Borrower
and the Administrative Agent are authorized to execute and deliver this
Assumption and Affirmation Agreement;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Borrower, the
Successor, the Guarantors, and the Administrative Agent mutually covenant and
agree for the equal and ratable benefit of the Lenders as follows:

1. Defined Terms. As used in this Assumption and Affirmation Agreement,
capitalized terms defined in the Credit Agreement and not otherwise defined
herein have the meanings assigned such terms in the Credit Agreement. The words
“herein,” “hereof” and hereby and other words of similar import used in this
Assumption and Affirmation Agreement refer to this Assumption and Affirmation
Agreement as a whole and not to any particular section hereof.

2. Agreement to Assume Obligations. The Successor hereby agrees to assume the
Borrower’s obligations under the Credit Agreement and the Loans on the terms and
subject to the conditions set forth in the Credit Agreement and the Loans, and
succeed to and be substituted for, and may exercise every right and power of,
the Borrower under the Credit Agreement and the Loans with the same effect as if
such Successor has been named as the Borrower in the Credit Agreement and the
Loans, and the Borrower shall thereby be released of its obligations under the
Credit Agreement and the Loans.

3. Confirmation of Guarantee. Each of the Guarantors hereby confirms that its
guarantee shall apply to the Successor’s obligations under the Credit Agreement
and the Loans on the terms and subject to the conditions set forth in the Credit
Agreement and the Loans.

4. Notices. All notices or other communications to the Successor or a Guarantor
shall be in writing and delivered in person, via facsimile or mailed by
first-class mail addressed as follows:

Intelsat Jackson Holdings, Ltd.

c/o Intelsat, Ltd.

Wellesley House North, 2nd Floor

90 Pitts Bay Road

Pembroke, Bermuda HM 08

5. Miscellaneous. For any periods or dates which the Successor does not have
historical financial statements available, it shall be entitled to use and rely
on the financial statements of its predecessor or successor, as the case may be.

6. Ratification of Credit Agreement; Assumption and Affirmation

 

2



--------------------------------------------------------------------------------

Agreement Part of Credit Agreement. Except as expressly amended hereby, the
Credit Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Assumption and Affirmation Agreement shall form a part of the Credit Agreement
for all purposes, and every Lender shall be bound hereby.

7. Governing Law. THIS ASSUMPTION AND AFFIRMATION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Administrative Agent Makes No Representation. The Administrative Agent makes
no representation as to the validity or sufficiency of this Assumption and
Affirmation Agreement.

9. Counterparts. The parties may sign any number of copies of this Assumption
and Affirmation Agreement. Each signed copy shall be an original, but all of
them together represent the same agreement.

10. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assumption and
Affirmation Agreement to be duly executed as of the date first above written.

 

INTELSAT JACKSON HOLDINGS, LTD. By:  

 

Name:   Title:   INTELSAT (BERMUDA), LTD. By:  

 

Name:   Title:   INTELSAT, LTD. By:  

 

Name:   Title:   INTELSAT SUBSIDIARY HOLDING COMPANY, LTD. By:  

 

Name:   Title:  

 

[Assumption and Affirmation Agreement Signature Page]



--------------------------------------------------------------------------------

INTELSAT HOLDINGS LLC By:  

 

Name:   Title:   INTELSAT LLC By:  

 

Name:   Title:   INTELSAT GLOBAL SALES & MARKETING LTD. By:  

 

Name:   Title:   INTELSAT USA SALES CORP. By:  

 

Name:   Title:   INTELSAT USA LICENSE CORP. By:  

 

Name:   Title:  

 

[Assumption and Affirmation Agreement Signature Page]



--------------------------------------------------------------------------------

INTELSAT GLOBAL SERVICE CORPORATION By:  

 

Name:   Title:   INTELSAT UK FINANCIAL SERVICES LTD. By:  

 

Name:   Title:  

 

[Assumption and Affirmation Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT By:  

 

Name:   Title:  

 

[Assumption and Affirmation Agreement Signature Page]